Citation Nr: 1616637	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  07-09 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for Type II Diabetes Mellitus.

3.  Entitlement to service connection for hypertension, including as secondary to the diabetes.

4.  Entitlement to service connection for peripheral neuropathy, including as secondary to the diabetes and/or a low back disability.

5.  Entitlement to service connection for a bilateral eye disability, including as secondary to the diabetes.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2006 rating decision of a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims for service connection for hearing loss, tinnitus, diabetes, peripheral neuropathy, arthritis - inclusive of skeleton arthritis, a bilateral knee disability, a low back disability, hypertension, a bilateral eye disability, cold weather injuries of the upper and lower extremities, and a TDIU.

As support for these claims, and because of his actual state of residence, the Veteran testified at a hearing at the RO in Houston, Texas, in August 2010 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board issued a decision in January 2011 confirming the denial of the claims for service connection for cold weather injuries of the upper and lower extremities, but granting the claim for service connection for tinnitus.  So those claims are no longer at issue.  The Board, instead, remanded the remaining claims for further development and consideration, also again in October 2012.


In October 2013 the Board denied the claims of entitlement to service connection for arthritis - inclusive of skeleton arthritis, also to the extent referable to the low back, and for a bilateral knee disorder.  However, the Board instead again remanded the remaining claims for service connection for bilateral hearing loss, diabetes, hypertension, peripheral neuropathy, a bilateral eye condition, and a TDIU since they required even more development before being decided on appeal.

Regrettably, the claims for service connection for diabetes, hypertension, peripheral neuropathy, a bilateral eye disorder, and a TDIU yet again must be REMANDED to the Agency of Original Jurisdiction (AOJ) rather than decided.  But the Board is deciding the claim for bilateral (right and left ear) hearing loss.


FINDINGS OF FACT

1.  A chronic right ear hearing loss disability was not manifested in service; sensorineural hearing loss was not manifested to a compensable degree in the first post-service year; and the Veteran's current right ear hearing loss disability is not shown to be related or attributable to his service - including especially to repeated exposure to loud noise and consequent injury (acoustic trauma).

2.  Conversely, it is not shown that he has sufficient hearing loss in his left ear to be considered a ratable disability by VA standards, much less as a result or consequence of his service, including especially acoustic trauma.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for right or left ear hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in July 2005, VA notified the Veteran of the information needed to substantiate this claim for service connection for bilateral hearing loss, including apprising him of the information and evidence that he was responsible for providing versus the evidence VA would attempt to obtain for him.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After his claim was adjudicated in February 2006, he received subsequent notice discussing how "downstream" disability ratings and effective dates are assigned once service connection has been granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Ideally, VA notice should precede the initial adjudication of the claim by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  If, however, for whatever reason this notice was not provided prior to initially adjudicating the claim, or if provided it was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a Statement of the Case (SOC) or Supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, rather preserved, in that the Veteran is still given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, although all of the required notice did not precede the initial adjudication of the claim, the claim has been readjudicated since providing all required notice, most recently in the February 2015 SSOC, which rectified the timing error in the provision of the notice.  Moreover, the Veteran has had ample opportunity to respond and has not alleged inadequate notice, certainly not shown that any error was unduly prejudicial, meaning more than harmless.  38 C.F.R. § 20.1102.  He has this burden of proof and must show the error, even if it occurred, is outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


Regarding the additional obligation to assist the Veteran with this claim, his service treatment records (STRs) and pertinent post-service medical records are associated with virtual (i.e., paperless) claims file.  The RO also arranged for VA audiological examinations in March 2011 and August 2012, both to assess the severity and cause of his alleged bilateral hearing loss.  Medical opinions consequently were provided in May 2011, August 2013, and September 2014.  The reports of the examinations and opinions (cumulatively) are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations were comprehensive, and the opinions offered, especially when considered collectively, include adequate rationale and cite to supporting factual data, so relevant facts.  The Veteran has not identified any pertinent evidence that is outstanding, so still needing to be obtained that is obtainable.  Thus, VA's duty to assist has been met.

As for his hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge chairing a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  During the August 2010 hearing, to this end, the undersigned identified the issues on appeal, including the issue of service connection for bilateral hearing loss, and as required focused on the elements necessary to substantiate this claim, including in terms of apprising the Veteran that he needed to show he has sufficient hearing loss to be considered a ratable disability by VA standards and, once pass that threshold, to also show the disability is a result or consequence of his military service to, in turn, establish his entitlement to service connection.  A deficiency in the conducting of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.  Also, in his hearing testimony and pleadings, the Veteran evidenced his actual knowledge of the type of information and evidence needed to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).


Legal Criteria, Factual Background, and Analysis

Service connection is granted for disability due to disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain chronic diseases (including sensorineural hearing loss as an organic disease of the nervous system), will be presumed to have been incurred in service if it manifested to a compensable degree, generally meaning to at least 10-percent disabling, within a specified period of time following service (in this particular instance, one year).  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§  1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection nonetheless may be granted for any disease initially diagnosed after discharge from service, when the evidence, including that pertinent to service, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of entitlement to service connection, there must be competent and credible (so probative) evidence of:  a current claimed disability; incurrence or aggravation of a relevant disease or an injury in service; and a correlation ("nexus") between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all of the evidence of record and the evaluation of its competency and credibility to, in turn, determine its ultimate probative value in relation to other relevant evidence.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for versus against the claim, with the Veteran prevailing in either event, or whether instead a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In deciding this claim, the Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the Board discuss each and every piece of evidence in the record, certainly not in exhaustive detail.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran alleges that he has bilateral hearing loss from repeated exposure to excessively loud noise during his service and consequent injury(acoustic trauma).  His DD Form 214 indicates that his military occupational specialty (MOS) was automobile mechanic.

The Veteran's STRs, however, are entirely unremarkable for complaints, treatment, or diagnosis of hearing loss.  Notably, his November 1968 separation examination reflects no hearing loss.  On the authorized audiological evaluation in November 1968, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
--
0
LEFT
10
0
0
--
0

Further, in the accompanying November 1968 separation report of medical history, the Veteran denied having hearing loss.  His military service ended in April 1969.


In a September 2004 statement, a private audiologist proclaimed the Veteran's military service had exposed him to "extremely excessive noise with no hearing protection."  It was also noted that the Veteran's workplace and recreational activities (presumably since service) had exposed him to excessive noise also, but with hearing protection worn at all times.  This statement indicates that audiometric test results showed hearing within the normal range, bilaterally, with speech discrimination scores of 92 percent for the right ear and 96 percent for the left ear.

In August 2010, the Veteran testified during his hearing that he worked around a lot of noisy equipment in service and did not wear any kind of ear protection.

In January 2011, the Board remanded this claim to afford the Veteran a VA compensation examination for a medical opinion concerning the severity of his hearing loss and to assist in determining its likely etiology, particularly in terms of its posited relationship or correlation with his military service.

On March 2011 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
20
LEFT
20
15
15
30
30

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 94 percent in the left ear.  The examiner noted that the Veteran had mild conductive hearing loss at 8000 Hertz in the right ear and mild sensorineural hearing loss at 3000-8000 Hertz in the left ear.  The examiner explained, however, that the hearing loss did not meet VA's minimum threshold for ratable disability.

A May 2011 VA addendum opinion indicates the Veteran's record since had been reviewed and there was no change to the opinion expressed during the prior examination.

On August 2012 VA hearing loss examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
15
20
LEFT
15
15
15
30
30

Speech audiometry revealed speech recognition ability of 100 percent in both ears, so bilaterally.  The examiner diagnosed bilateral sensorineural hearing loss; however, it was noted that it may be at a level that is not considered to be a ratable disability for VA compensation purposes.  And regarding etiology, the examiner also opined that the Veteran's hearing loss is less likely than not related to his military service because his hearing was normal at separation.

In October 2012, the Board again remanded this claim - this time however to obtain clarification as to whether the Maryland CNC discrimination test was used for speech discrimination scores reported in a September 2004 report.  A supplemental opinion was also requested regarding the etiology of the right ear hearing loss, when considering the September 2004 report confirming the existence of hearing loss in the right ear.

A May 2013 statement from the facility that treated the Veteran in September 2004 indicated that the speech discrimination scores provided at that time were, in fact, obtained using the Maryland CNC Word Lists.

A May 2013 private audiology record notes right ear mild sensorineural hearing loss from 250 Hertz to 500 Hertz and hearing within normal limits from 1000 Hertz to 4000 Hertz.  Left ear hearing was noted to be entirely within normal limits.  Word recognition scores (using the Maryland CNC Word List) were 100 percent (excellent) in both ears. 

In an August 2013 supplemental opinion, a VA audiologist indicated that she had reviewed the Veteran's record and, based on her review, he had normal hearing at enlistment and discharge from service and there was no significant threshold shift (referring to in the interim).  She stated that he has excellent hearing given his age when compared to the Median Age Related hearing loss table.  She concluded that it is unlikely that his current hearing loss is the result of his military noise exposure.  She described his hearing loss in both ears as mild.  She stated that the hearing loss in the right ear is at 30 decibels at 500 Hertz, which is minimal hearing loss and not the configuration (low frequency) associated with noise.  Regarding the left ear, she noted that, although the Veteran has more loss in that ear, the loss is still within the norm for median age-related hearing loss.  She thus concluded that it is highly unlikely the Veteran's very mild hearing loss is the result of noise exposure in service.

In October 2013 the Board again remanded this claim for another addendum opinion, but this time to determine whether the Veteran had sensorineural hearing loss in the right ear to a compensable degree of at least 10-percent disabling within one year of his separation from service (i.e., by April 1970).

In a September 2014 supplemental opinion, a VA audiologist indicated that she again had reviewed the record and found no evidence of hearing loss in 1970.  She further stated that, even if the Veteran had 92 percent speech understanding in 2004, his hearing was within normal limits at discharge from service.  Thus, she concluded that his speech understanding is not relevant in the presence of normal hearing at discharge.

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).


But for the purpose of applying the laws administered by VA, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It therefore is possible to have hearing loss, yet not have sufficient hearing loss to be considered an actual ratable disability by VA standards, meaning according to the threshold minimum requirements of this VA regulation (38 C.F.R. § 3.385).

That said, the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the higher Veterans Court (CAVC):
 
[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Right Ear Hearing Loss

The Veteran contends that his hearing in this ear was damaged by acoustic trauma in service.  His DD Form 214 shows that he served as an automobile mechanic in service and, thus, it is reasonable to presume that he was exposed to loud noise in that capacity.  The record also reflects that his right ear hearing loss meets the regulatory thresholds to be considered ratably disabling.  See September 2004 report.  It is unclear whether his right ear hearing loss remains ratable disabling for VA compensation purposes (meaning still satisfies the threshold minimum requirements of 38 C.F.R. § 3.385); however, because it has been shown that he had a right ear hearing loss disability at least at some point during the pendency of this appeal, even if per chance he no longer does, he has satisfied the requirement of proving he has the claimed disability.  McCLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current-disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McCLain on a recent diagnosis even predating the filing of a claim).

There still has to be attribution of the present-day right ear hearing loss disability to the Veteran's military service, however, and particularly to the acoustic trauma he sustained during his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And, unfortunately, it is in this equally critical respect that the evidence is far less favorable to the claim.


The preponderance of the evidence is against a finding that there is any correlation between the hearing loss the Veteran now has in his right ear and the noise exposure during his service.  All of the VA compensation examiners that commented on this posited correlation ultimately ruled out this necessary linkage.  All of the examiners that commented considered it significant that there was no indication of hearing loss in this ear when the Veteran separated from service in April 1969 (using the results of the hearing test (audiogram) he underwent just a few months earlier, in November 1968).  He also, himself, denied having any hearing loss or related issues with his hearing acuity when reporting his relevant medical history during his separation examination.  And while the holdings in Hensley and Ledford make clear that this, alone, cannot be the reason for disassociating any current hearing loss disability from service, the August 2013 VA opinion provider reviewed the record and not only pointed out that the Veteran's hearing was normal at both enlistment and discharge from service, but also that there was no significant threshold shift in the interim (meaning during the time he was in service).

Additionally, there is no indication of sensorineural hearing loss in the right ear within one year of the Veteran's discharge from service, meaning by April 1970, to in turn warrant presuming the hearing loss in this ear was incurred during his service.  Notably, a September 2014 VA opinion affirms there is no evidence in the record supporting the notion that the Veteran had hearing loss in 1970, much less of this specifically-required type.

Indeed, it was not until many more years, in fact decades, before there was first indication of hearing loss in the Veteran's right ear.  That did not occur until, at the earliest, in 2004 or thereabouts, so not until some 35 years after his service had concluded.  Moreover, he had no complaints concerning his hearing in this ear during those many intervening years.  In this circumstance VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Because sensorineural hearing loss is considered an organic disease of the nervous system and, therefore, a "chronic" condition, per se, according to 38 C.F.R. § 3.309(a), it is permissible to show continuity of symptomatology since service using § 3.303(b) to establish the required nexus between the disability being currently claimed and the Veteran's service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Consider also that the essence of § 3.303(b) is continuous symptoms, not necessarily continuous treatment.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  But to invoke this pleading-and-proof alternative or exception, the condition being claimed must have been first noted in service, and as already alluded to there was no notation or other indication or suggestion of hearing loss in the Veteran's right ear at any time during his service or, for that matter, for many ensuing years.

As a general proposition, the lack of evidence cannot be treated as substantive negative evidence.  In other words, the mere absence of evidence does not necessarily equate to unfavorable evidence.  There are a line of precedent cases supporting this proposition.  See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) also has held however that, while the absence of contemporaneous records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

In deciding this claim, the Board must consider all pertinent evidence, so not just the Veteran's lay assertions regarding when he believes he first developed hearing loss in his right ear and the reason for it.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013).  Indeed, in Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997), the Federal Circuit Court explicitly rejected the argument that "the Board must accept the Veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and held, instead, that the Board must determine "the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence".  In Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009), the Federal Circuit Court similarly held that the Board may properly conclude that unrebutted evidence is insufficient to trigger a presumption, here, either that the Veteran had compensable hearing loss in this ear within a year of his discharge from service or that he has continuously experienced the effects of this hearing loss during the many years since.


What remains for consideration is whether the Veteran's current right ear hearing loss disability may otherwise be related to service.  38 C.F.R. § 3.303(d).  In this regard, the most probative (meaning most persuasive) evidence is the August 2013 VA medical opinion.  This opinion, provided by a VA audiologist, was made after a review of the record, including two prior VA examination reports indicating that audiometry did not show the presence of a hearing loss disability according to 38 C.F.R. § 3.385 and showing the Veteran's hearing loss was less likely than not a result of his noise exposure in service (even if conceding he was exposed to loud noise during his service as he alleges).  The VA audiologist explained that the Veteran has excellent hearing, given his age, when compared to the Median Age Related hearing loss table.  She pointed out that the Veteran's right ear hearing loss is at 30 decibels at 500 hertz, which is minimal hearing loss, and significantly, not the configuration typically associated with prior noise exposure and consequent injury.  Because this audiologist is a medical professional (whose expertise the Board has no reason to dispute), expressed familiarity with the record, and cited to the factual record, including the Veteran's STRs, the opinion is the most probative evidence in this matter.  There is no equally persuasive medical evidence to the contrary, and the Veteran's mere lay assertions, alone, are insufficient to establish the required correlation between the hearing loss in this ear and the noise exposure during his service.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); Jackson v. Virginia, 443 U.S. 307, 319 (1979) (It is "the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts."); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).


The simple fact of the matter is that the question of whether the current hearing loss disability referable to the right ear is related to remote service/acoustic trauma therein, is a medical question beyond the realm of common knowledge and, therefore, incapable of resolution by mere lay observation (other than by a showing of continuity of symptoms since service, which the Board has found is not shown).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus, meaning ringing in the ears); and Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

On the other hand, laypersons equally have been found incompetent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

In this particular instance VA did indeed obtain a medical opinion on this determinative issue of causation, in fact several, and as mentioned all are unfavorable to the claim, not instead supportive of it.  The Veteran has not presented any equally competent (medical opinion/textual) evidence supporting his allegation that his current right ear hearing loss disability is etiologically related to his service.  His unsupported opinion concerning this is not competent evidence.  
For these reasons and bases, the preponderance of the evidence is against this claim.  Therefore, the benefit-of-the-doubt rule does not apply, in turn meaning the claim must be denied rather than granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Ear Hearing Loss

Under VA law, the cornerstone of a valid claim for service connection is that there must be competent and credible evidence of the present existence of the disability being claimed.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).

A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see again also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  And Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).


As already alluded to, what constitutes a ratable hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385, and unfortunately no audiometry during the pendency of this claim has found the Veteran to have sufficient hearing loss in his left ear to satisfy the threshold minimum requirements of the governing VA regulation.  Notably, speech discrimination scores recorded in September 2004 did not show the presence of a ratable left ear hearing loss disability.  Further, audiometry during two separate VA examinations (done in March 2011 and August 2012) found that the Veteran's hearing thresholds in the left ear did not meet VA's minimum threshold for ratable disability according to 38 C.F.R. § 3.385.  Moreover, private audiometry in May 2013 found that his left ear hearing was within normal limits and that his word recognition score was 100 percent.  So the record as it stands simply does not show he currently has a ratable hearing loss disability, at least as concerning his left ear in particular.  To reiterate, it is possible to have hearing loss, just insufficient hearing loss to in turn satisfy the requirements of the governing VA regulation, § 3.385, to be considered an actual ratable disability.  This is irrespective of the additional requirement to also have the required probative evidence etiologically linking said disability to the Veteran's military service.

Consider also that, because the requirements of § 3.385 are determined by objective means, namely, the results of audiometric testing and evaluation (audiogram and Maryland CNC word recognition), the Veteran's subjective lay testimony and statements concerning this, no matter how sincere, are incompetent to establish he has the required ratable disability.  Thus, the preponderance of the evidence is against finding that he now has (or at any time during the appeal period has had) a ratable left ear hearing loss disability.  Consequently, he has not presented a valid claim for service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal of this claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Diabetes Mellitus

In the most recent October 2013 Remand, the Board remanded the claim for service connection for diabetes to obtain a supplementary opinion from the previous VA examiner as concerning whether the Veteran's diabetes initially manifested during his service, including when considering his diet in service, or alternatively manifested to a compensable degree of at least 10-percent disabling within one year of his separation from service in April 1969, so meaning by April 1970.  He had testified during his hearing that his diet in service may have contributed to his diabetes.  In October 2014, a supplemental opinion was provided indicating that there is no objective documentation of the diagnosis of diabetes before 1999, 30 years after the Veteran's discharge from the military, and thus it is unlikely that his diabetes initially manifested in service or to a compensable degree of at least 
10-percent within one year of his separation from service.  The examiner also noted that, should further development be required on this issue, the opinion should be sought from a board-certified endocrinologist.

Unfortunately, the October 2014 opinion is not entirely responsive to the Board's request as the opinion provider did not discuss the Veteran's allegations that his diet in service may have contributed to his diabetes (that is, eventual diagnosis).  In the Remand, the opinion provider was advised that the Veteran's lay statements and testimony must be taken into consideration and that a complete rationale for any opinions offered must be provided.  Instead, the VA opinion provider seems to rely exclusively on the lack of objective medical evidence of diabetes in service or in the years after, without discussing or reflecting consideration of the Veteran's lay statements indicating that his diabetes was caused by his military service, and specifically by the food eaten therein.  Accordingly, a remand of this claim 

is required for supplemental comment because an opinion based on the absence of treatment records without consideration of a Veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding inadequate a VA examiner's opinion that had relied exclusively on the absence of contemporaneous medical evidence and had "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim of service connection could be proven").

Hypertension, Peripheral Neuropathy, Bilateral Eye Disability, and TDIU

The Veteran is additionally claiming entitlement to service connection for hypertension, peripheral neuropathy, and a bilateral eye disability on the basis that these other disorders are secondary to his diabetes - meaning caused or being aggravated by his diabetes.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, these claims are "inextricably intertwined" with his diabetes claim.  And as the Board explained in its prior remands, these other claims resultantly are not ripe for adjudication and have to also be remanded to avoid piecemeal adjudication of claims with common parameters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, the Veteran is claiming that he is incapable of working in any substantially gainful job because of his claimed disabilities.  Should the RO determine that he is entitled to service connection for any of his claimed disabilities remaining on appeal, his claim for a TDIU could be potentially impacted since it is based on the functional impact of service-connected disabilities on employability.  So the TDIU claim is derivative of these other claims and, consequently, also inextricably intertwined.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (reiterating that claims are inextricably intertwined when the adjudication of one claim could have a significant impact on the adjudication of another claim).  See also Parker v. Brown, 7 Vet. App. 116 (1994); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001).

Accordingly, these claims are REMANDED for the following still additional development and consideration:

1.  Obtain supplemental comment, this time preferably from an endocrinologist, concerning the etiology of the Veteran's Type II (adult-onset) Diabetes Mellitus.

The examiners that previously have been asked to comment on this determinative issue have concluded the Veteran did not have diabetes during his service (so no direct incurrence) or within a year of his discharge (so also no presumptive incurrence).

But comment is still needed as concerning whether the diabetes is otherwise related or attributable to the Veteran's service, and specifically to his allegation that his diet in service eventually led to this diagnosis?

So when providing this additional comment, the examiner is specifically asked to address:

(i) The Veteran's STRs noting possible renal glycosuria and a normal glucose tolerance test at induction to service and sugar in urine probably due to renal glycosuria and a negative glucose tolerance test at separation from service;

(ii) The Veteran's lay statements and testimony indicating that his diet in service may have contributed to his eventual development of diabetes;

(iii) The March 2011, July 2013, and October 2014 VA medical opinions in the record.

It is most essential the examiner provide the required explanatory rationale, preferably citing to specific evidence in the file supporting conclusions.

If, per chance, the examiner is unable to provide this additionally-requested comment without resorting to mere speculation, then he/she is instructed to indicate this but also provide discussion of why a more definitive response is not possible or feasible.  So merely saying he/she cannot respond will not suffice.

2.  Then readjudicate this claim for diabetes, also the claims for hypertension, peripheral neuropathy, a bilateral eye disorder and a TDIU, in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him another SSOC and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


